Arnold, C. J.,
delivered the opinion of the court.
It appeal’s that the railroad company had accepted the provisions of §§ 607, 608 of the code, and their amendments, and paid the privilege tax amounting to more than eleven thousand dollars, and this exempted it from all state and county taxes, except taxes on land owned by the company and not used in operating the railroad. Code, § 607.
The land in controversy is part of two acres upon which are located the section houses and other improvements of the company '■ used in operating the railroad, and we are of opinion that it was not taxable for state and county purposes, under the statutes above referred to. Whether the turn-table and other improvements of the company necessary for operating the road, are actually upon that part of the two-acre lot sold or not, it is so connected with the-•other part of the two acres so used, and with the operation of the road, as to exempt it from state and county taxes.

Reversed, and bill dismissed.